Citation Nr: 1402520	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-03 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Navy from September 1981 to June 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in December 2007 where the examiner noted that the Veteran's tour of duty was from June 1984 to June 1988.  Although the Veteran's DD 214 lists June 1984 to June 1988 as the Veteran's service dates, it also lists three years and three months of prior active service.  At the July 2013 hearing, the Veteran submitted a certificate of military service which reflects additional service from September 1981 to June 1984.  The December 2007 examiner noted that he reviewed the Veteran's audiograms from November 1982 -May 1988.  However, he did not note whether he reviewed an earlier audiogram from February 1981.  This is relevant evidence which should have been reviewed and considered.  

Specifically, the February 1981 audiogram appears to reflect hearing impairment bilaterally, as the puretone threshold exceeds the "normal" range.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993)(the  threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss).  In regard to the Veteran's right ear, it is unclear whether the Veteran's hearing acuity reflects a hearing disability under 38 C.F.R. § 3.385.  The February 1981 audiogram copy associated with the claims file appears quite faded and difficult to read.  Neither the original copy nor the raw data from the audiometric test are associated with the claims folder.  Therefore, the Board finds it necessary to request the Veteran's service personnel records which may contain the original February 1981 medical examination report.  After a review of the original copy, the VA examiner should state whether the Veteran's auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater in the right ear or whether the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater in the right ear or whether the Veteran's speech recognition scores using the Maryland CNC Test are less than 94 percent in the right ear.  An affirmative answer to any of the above stated questions constitutes a hearing disability.  See 38 C.F.R. § 3.385.

If the examiner finds that the Veteran has a right ear hearing disability under 38 C.F.R. § 3.385, the examiner should determine whether the right ear hearing loss noted upon entrance examination was aggravated by service.  See 38 U.S.C.A. § 1153.  If the examiner finds that the Veteran does not meet the requirements for a right ear hearing disability, then the Veteran is presumed sound at entry.  Accordingly, it must be determined whether the presumption of soundness is rebutted by clear and unmistakable evidence.  On examination, the examiner must state whether there is clear and unmistakable evidence that a hearing impairment pre-existed service, and, if so, whether it is clear and unmistakable that any such impairment was not aggravated or that any increase was due to the natural progression.  See 38 U.S.C.A. § 1111; Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

In regard to the Veteran's left ear, hearing acuity at 4000 Hertz (Hz) is 40 decibels.  Therefore, the Board finds that he had a hearing disability under 38 C.F.R. § 3.385 which was noted at entry.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153.  Based on the foregoing, the Veteran should be afforded a VA examination to determine whether the preexisting left ear hearing loss was aggravated by service.

Next, at the December 2007 VA examination, the examiner noted that, "[a] review of the hearing tests administered on November 4, 1982, May 8, 1984, and May 5, 1988 reveals no change in hearing in either ear."  In regard to the Veteran's hearing loss, he opined that it was "less likely as not that [the Veteran's] hearing loss is a result of exposure to noise during the 1984-1988 tour of duty" because there was no change in hearing from the November 4, 1982 hearing test to the May 5, 1988 hearing test.  In regard to Veteran's tinnitus, he opined that it was "less likely as not that [the Veteran's] tinnitus is a result of the exposure to noise during the 1984-1988 tour of duty because a "comparison of the 1982-1988 hearing tests show no change in hearing in either ear."  However, a review of the stated hearing tests revealed a change in the Veteran's hearing.
November 1982



HERTZ 



500
1000
2000
3000
4000
RIGHT
0
5
15
30
50
LEFT
5
5
15
25
45
May 1984



HERTZ 



500
1000
2000
3000
4000
RIGHT
5
15
20
20
45
LEFT
X
10
20
30
45
May 1988



HERTZ 



500
1000
2000
3000
4000
RIGHT
5
10
25
25
50
LEFT
5
10
25
40
45
In regard to the Veteran's right ear, the tests reflect a worsening between 5 to 10 decibels.  In regard to the Veteran's left ear, the tests reflect a worsening between 5 to 15 decibels.  Furthermore, the evidence of record reflects several other hearing tests which reflect threshold shifts.  See April 1986, July 1987, and April 1988 audiograms.  

Finally, in a July 2013 statement, the Veteran stated that he planned to schedule another appointment with his private audiologist, Dr. D.L.  The Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of any additional private records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records.

2.  If the original February 1981 medical examination report (or a copy which includes discernible audiological testing results) is not included in the service personnel records, request the original (or, if unavailable, the best available copy) of such from the National Personnel Records Center or any other appropriate entity.

3.  Contact the Veteran and request that he provide or authorize the release of any outstanding records that are relevant to his claims, including any additional records from private audiologist, Dr. D.L.  

If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

4.  Then, schedule the Veteran for a VA audiological examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner also should provide medical opinions that address the following:

Right Ear

(a)  Based on a review of the Veteran's February 1981 audiogram, determine whether the Veteran's auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or whether the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater.

If a response to (a) is negative:

(b)  Opine as to whether it is clear and unmistakable (obvious, manifest, and undebatable) that right ear hearing loss pre-existed active service.  Please provide a complete explanation for the opinion.

(c)  If so, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing right ear hearing loss WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  Please provide a complete explanation for the opinion.

(d)  If not, the examiner must opine as to whether any current hearing impairment (i.e., reduction in hearing acuity) at least as likely as not (a probability of 50 percent or greater) began in or is related to service, to include as a result of established in-service noise exposure.  Please provide a complete explanation for the opinion.

If a response to (a) is positive:

(e)  The examiner should state whether it is at least as likely as not (a probability of 50 percent or greater) that right ear hearing loss noted upon the entrance examination was aggravated (i.e., permanently worsened) during service.  If so, was any increase clearly and unmistakably (obviously, manifestly, and undebatably) due to the natural progress of the disease.  Please provide a complete explanation for the opinion.

Left ear

The Veteran's February 1981 service entrance audiogram reveals a left ear hearing disability under 38 C.F.R. § 3.385.  The examiner should state whether it is at least as likely as not (a probability of 50 percent or greater) that left ear hearing loss noted upon the entrance examination was aggravated (i.e., permanently worsened) during service.  If so, was any increase clearly and unmistakably (obviously, manifestly, and undebatably) due to the natural progress of the disease.  Please provide a complete explanation for the opinion.

In providing the opinions, the examiner should address the significance, if any, of the shifts in hearing acuity in service.  See pages 4-5 of this remand.  
Tinnitus

The examiner should opine as to whether tinnitus at least as likely as not (a probability of 50 percent or greater) began in or is related to service, to include as a result of established in-service noise exposure.  Please provide a complete explanation for the opinion

5.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. Toth 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


